Citation Nr: 1533221	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-19 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right lower extremity radiculopathy, claimed as secondary to service-connected spinal scoliosis with residual back discomfort.

2.  Entitlement to service connection for left lower extremity radiculopathy, claimed as secondary to service-connected spinal scoliosis with residual back discomfort.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for spinal scoliosis with residual back discomfort (a low back disability).

4.  Entitlement to an increased disability rating in excess of 10 percent for right femur fracture residuals (a right leg disability).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 (low back and lower extremities) and August 2009 (right leg) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  During the pendency of these claims that include a rating issue, the issue of entitlement to a TDIU was raised by record, adjudicated by the RO in a May 2011 supplemental statement of the case, and has been listed on the title page accordingly.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted as a result of that disability).  Jurisdiction over this matter is currently with the RO in Houston, Texas.  

In December 2014, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in San Antonio, Texas (a Travel Board hearing).  A transcript of the Board hearing has been associated with the record.  

As noted above, the issue of TDIU was raised during the pendency of the service-connected low back disability rating claim.  Within this context, and after a reviewing all the evidence, the Board has bifurcated the issue of TDIU into two distinct periods.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009) aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  As discussed in more detail below, bifurcation allows the Board to grant TDIU for one period, while simultaneously remanding the remaining period for additional development.  Bifurcation is to the Veteran's benefit, as the decision to grant benefits to which the Veteran is entitled for one period avoids delay of this grant of benefits while awaiting compliance with procedural adjudication of the remainder of the TDIU appeal under 38 C.F.R. § 4.16(b) for the remaining period, for which the service-connected disabilities did not meet the combined rating percentage criteria.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The issue of entitlement to a TDIU for the period from July 14, 2008 to October 14, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current bilateral lower extremity radiculopathy.

2.  The current bilateral lower extremity radiculopathy is caused by the service-connected low back disability. 
3.  For the entire increased rating period from July 14, 2008, the low back disability has been manifested by symptoms and impairment including forward flexion to 50 degrees, pain, stiffness, instability, weakness, fatigue, lack of endurance, localized tenderness, and use of a back brace for locomotion.

4.  For the entire increased rating period from June 12, 2009, the right leg disability has manifested symptoms and impairment including minimal degenerative joint disease of the right hip, an abnormal gait defined by an outward facing right foot, slightly reduced balance, right knee flexion limited to 123 degrees, and right knee pain, weakness, stiffness, instability, fatigability, and lack of endurance.

5.  For the rating period from October 14, 2011, the Veteran has been unable to follow (maintain) substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral lower extremity radiculopathy, claimed as secondary to the service-connected low back disability, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2.  For the entire increased rating period from July 14, 2008, the criteria for an increased rating in excess of 20 percent for the low back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

3.  For the entire increased rating period from June 12, 2009, the criteria for an increased rating in excess of 10 percent for the right leg disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5255 (2014).
4.  Resolving reasonable doubt in the Veteran's favor, for the rating period from October 14, 2011, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25, 4.26 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The appeals for service connection for right and left lower extremity radiculopathy have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome (grants of service connection), further explanation of how VA has fulfilled the duties to notify and assist on these issues is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  

In July 2008 (low back rating) and June 2009 (right leg rating) letters sent prior to the initial denial of the claims, the RO advised the Veteran that he may submit evidence showing that the service-connected disabilities had increased in severity, and described the types of information and evidence that he should submit in support of the claims, including the effect that worsening has on employment and daily life.  The RO explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the rating issues.  Both letters included information regarding how VA determines disability ratings and effective dates, including the impact of the conditions upon employment and daily life.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, in consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims in April 2009 (low back) and August 2009 (right leg).

The Board concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA treatment records, VA examination and medical opinion reports, the December 2014 Board hearing transcript, and the Veteran's lay statements regarding the nature and severity of the service-connected disabilities.  While the record indicates that the Veteran receives Social Security Administration benefits, the Board has not retrieved these records because the Veteran testified that these benefits are for retirement, and not disability.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (holding there is no duty to get Social Security Administration records when there is no evidence they are relevant).

VA most recently examined the service-connected low back and right leg disabilities in April 2014.  In both instances, the VA examiner interviewed the Veteran regarding past and present symptomatology, performed physical examinations and diagnostic testing, inquired about work history, reported on the pertinent rating criteria, and provided a medical opinion about the functional impairments caused by the service-connected disability.  As such, the Board finds that the April 2014 VA musculoskeletal examination report is adequate and that no further medical opinion is needed to decide the issues of ratings for the service-connected low back and right leg disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). 

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the issues on appeal, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Lower Extremity Radiculopathy

In July 2008, the Veteran submitted a claim for an increased rating for the service-connected low back disability, indicating that symptoms had worsened.  While the claim was pending adjudication by the RO, the Veteran reported radiating pain from the low back to the lower extremities.  See July 8, 2008 VA treatment record.  The Veteran subsequently claimed service connection for bilateral lower extremity radiculopathy, as secondary to the service-connected low back disability.  See September 2008 VA Form 21-4138.

Initially, the Board finds that the Veteran has current bilateral lower extremity radiculopathy.  VA examined the Veteran's back in August 2008.  While not clearly listed in a diagnosis section, the August 2008 VA examiner discussed a current bilateral lower extremity radiculopathy disability in the medical opinion section.  Although the evidence demonstrates that radiculopathy symptoms resolved after a back operation in July 2008, or at the very least were absent during the most recent April 2014 VA examination, the August 2008 diagnosis of bilateral lower extremity radiculopathy and July 2008 reports of lower extremity radiculopathy symptoms are sufficient to establish a current bilateral lower extremity radiculopathy disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in equipoise as to whether the current bilateral lower extremity radiculopathy is proximately due to the service-connected low back disability.  The August 2008 VA examiner opined that it is more likely than not that the bilateral lower extremity radiculopathy is a progression of the service-connected low back disability.  The VA examiner explained that the in-service right femur fracture (the basis of the service-connected right leg disability) results in an external rotation deformity, altered gait, and scoliosis, all of which have significantly contributed to, or caused the development of, the bilateral lower extremity radiculopathy.

For these reasons, the Board resolves reasonable doubt in the Veteran's favor to find that the current bilateral lower extremity radiculopathy disability is proximately due to the service-connected low back disability, so as to meet the criteria for secondary service connection for left and right lower extremity radiculopathy.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection for left and right lower extremity radiculopathy on a secondary theory of entitlement under 38 C.F.R. § 3.310, and because the Veteran has not asserted that the bilateral lower extremity radiculopathy disability was incurred in or directly caused by service, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d). 

 Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.
Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Pyramiding, that is, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Increased Rating for Low Back Disability

As noted above, the Veteran filed a claim for an increased rating for the service-connected low back disability, indicating that symptoms had worsened and citing to VA treatment records showing increased pain and related back surgery.  See July 14, 2008 VA Form 21-4138.  

For the entire increased rating period from July 14, 2008, the service-connected low back disability has been rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5292-5237, with the exception of a temporary 100 percent disability rating from July 8, 2008 to November 1, 2008, based on convalescence for the back surgery.  The hyphenated Diagnostic Code used in this case indicates that the low back disability was rated under the former Diagnostic Code 5292, based on limitation of motion of the lumbar spine, and is presently rated using the limitation of motion criteria found under the current Diagnostic Code 5237.  Under the rating schedule, a thoracolumbar spine disability is to be rated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In addition, when rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

Rating Based on Incapacitating Episodes 

In regard to this method of rating (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 20 percent rating is warranted if IVDS - which encompasses the low back scoliosis with degenerative changes - is manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

After a review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that the service-connected low back disability was manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during any period from July 14, 2008.  VA and private treatment records during this period do not reveal, and the Veteran has not reported, any physician-prescribed bed rest related to the low back.  No incapacitating episodes are discussed in the September 2008, September 2009, November 2010, or April 2014 VA examination reports.  For these reasons, the Board finds that an increased rating in excess of 20 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.



Rating Based on the General Rating Formula for Spine Disabilities

In regard to this method of rating (General Rating Formula for Diseases and Injuries of the Spine), a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

After a review of all the evidence, the Board finds that, for the entire increased rating period from July 14, 2008,  the weight of the lay and medical evidence is against finding that the low back disability has been manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Accordingly, an increased disability rating in excess of 20 percent is not warranted.

VA examined the low back disability in September 2008.  Thoracolumbar spine range of motion measurements included forward flexion to 80 degrees.  No ankylosis was observed.  The Veteran reported low disability symptoms including pain, stiffness, instability, and weakness.  The Veteran reported that flare-ups of pain and stiffness occurred with exercise.

VA examined the low back again in September 2009.  Thoracolumbar spine forward flexion was measured to 70 degrees, and there was no evidence of ankylosis.  The Veteran reported low back disability symptoms including fatigue, weakness, lack of endurance, pain, and localized tenderness with palpation.

VA examined the low back a third time in November 2010.  Thoracolumbar spine range of motion measurements show forward flexion to 90 degrees.  There was no evidence of ankylosis of the thoracolumbar spine.  The Veteran reported intermittent pain precipitated by cold weather, activities, heavy lifting, bending, stooping, and twisting.

VA most recently examined the low back in April 2014.  Painful motion on forward flexion of the thoracolumbar was noted at 50 degrees, but was not further limited after three repetitions.  The Veteran reported pain and localized tenderness, as well as use of a back brace for normal locomotion.  There was no evidence of ankylosis.

VA treatment records, which are predominantly for the service-connected psychiatric disorder, include complaints of back pain; however, the VA treatment records do not include any range of motion measurements for the thoracolumbar spine, and do not reflect ankylosis in the thoracolumbar spine.  Similarly, the Veteran's written statements and oral testimony indicate pain and limits on work functioning, specifically, the ability to lift over 10 pounds; however, the Veteran has not asserted that the low back disability has manifested 30 degrees or less of thoracolumbar spine forward flexion, or ankylosis. 

On review of all the evidence, for the entire increased rating period from July 14, 2008, the low back disability has been manifested by symptoms and impairment including forward flexion to 50 degrees, pain, stiffness, instability, weakness, fatigue, lack of endurance, localized tenderness, and use of a back brace for locomotion.  In sum, the manifestations that can be associated with the low back disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and measuring the end of the ranges of motion from where pain begins - do not support a finding of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  See VAOPGCPREC 9-98.  Accordingly, the Board finds that the weight of the evidence is against finding that the criteria for a higher 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine have been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7. 

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected low back strain disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that no neurological abnormalities - aside from the now service-connected bilateral lower extremity radiculopathy, which will be separately rated - have been asserted by the Veteran or raised by the other evidence of record.  As such, the Board finds that a separate rating, other than for the service-connected bilateral lower extremity radiculopathy, for neurologic abnormalities associated with the service-connected thoracolumbar spine disability is not warranted for the entire increased rating period from July 14, 2008.  Id.

Increased Rating for Right Leg Disability

Service connection for a right leg disability was established in an August 1972 rating decision by the RO, which assigned a 10 percent disability rating, effective December 24, 1971.  On June 12, 2009, the Veteran filed a claim for an increased rating, asserting without any specific details that the right knee had reduced range of motion and caused an abnormal gait.

For the entire increased rating period from June 12, 2009, the right leg disability has been rated at 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5255.  As indicated by the hyphenated diagnostic code, the right leg disability - listed as right femur fracture residuals - has been rated by analogy to malunion of the femur with slight knee or hip disability.  38 C.F.R. §§ 4.20, 4.27 (2014) (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition). 

Diagnostic Code 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 
20 percent rating with moderate knee or hip disability, and 30 percent rating with marked knee or hip disability.  38 C.F.R. § 4.71a.

Words such as "marked," "moderate," and "slight" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

On review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from June 12, 2009, the right leg disability has manifested symptoms and impairment including minimal degenerative joint disease of the right hip, an abnormal gait defined by an outward facing right foot, slightly reduced balance, right knee flexion limited to 123 degrees, and right knee pain, weakness, stiffness, instability, fatigability, and lack of endurance.  As discussed in more detail, these symptoms and impairment do not meet or more nearly approximate the criteria for an increased rating in excess of 10 percent under any of the applicable diagnostic codes.

VA examined the right knee in September 2009.  The Veteran reported right knee pain, weakness, stiffness, instability, fatigability, and lack of endurance.  The Veteran described flare-ups of these symptoms during weight bearing activities, but indicated minimal effects of the right knee disability on daily activities.  Right knee extension was measured to 0 degrees, and flexion was measured to 125 degrees.  The VA examiner noted that there was no clinical or objective evidence of additional limitation due to claimed flare-ups beyond the measured and reported ranges.  There was no discussion of any hip impairment.

A VA treatment record from July 12, 2010 includes right knee range of motion measurements and a notation for abnormal gait and balance.  Flexion was measured to 123 degrees, and extension was measured to 0 degrees.  The Veteran demonstrated generally normal functioning in a balance test, although there was slightly reduced, but not deficient, performance on the standing balance, nudge, and arise tests.

VA examined the right knee again in November 2010.  Right knee flexion was measured to 125 degrees, and extension was measured to 0 degrees.  The right hip exhibited full range of motion without pain.  The VA examiner observed, and the Veteran reported a long history of, an abnormal gait defined by an outward facing right foot.  The Veteran reported occasional right knee pain, but denied lack of balance, unsteady gait, of any effect of the right knee disability on mobility, walking, transfers, or activities of daily living.  The Veteran did not report any symptoms or functional impairment to suggest a hip disability.

VA most recently examined the right knee disability in November 2014.  The VA examiner reported that the disability had progressed to include minimal degenerative joint disease of the hip; however, right hip range of motion testing showed full range of motion, and the Veteran did not report any symptoms or functional impairment associated with the right hip.

In sum, for the entire rating period from June 12, 2009, the right leg disability has manifested symptoms and impairment including minimal degenerative joint disease of the right hip, an abnormal gait defined by an outward facing right foot, slightly reduced balance, right knee flexion limited to 123 degrees, and right knee pain, weakness, stiffness, instability, fatigability, and lack of endurance.  The Veteran has generally described the right knee disability by symptoms and impairment of right knee, and has not asserted any symptoms or impairment associated with the right hip.  The right knee demonstrated flexion reduced from 140 degrees (normal) to 123 degrees, which is over 60 degrees more flexion than the criteria defining a 10 percent disability rating for limitation of flexion under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  While the evidence shows abnormal gait, the Veteran indicated, at most, minimal effects of the right leg disability on daily activities.  

For these reasons, the Board finds that the service-connected right leg disability more nearly approximates malunion of the femur with slight knee and hip disability.  As such, for the entire increased rating period from June 12, 2009, the weight of the evidence is against finding that the criteria for an increased rating of 20 percent have been met or more nearly approximated.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  Because the preponderance of the evidence is against the appeal for an increased rating in excess of 10 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Other Diagnostic Codes

The Board has also considered whether an increased or separate disability rating is warranted under any of the other diagnostic codes pertaining to the knee or hip for any part of the rating period.

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from June 12, 2009, the criteria for a disability rating in excess of 10 percent under Diagnostic Codes 5260 or 5261 for the service-connected right leg disability have not been met or more nearly approximated, and the criteria for separate 10 percent ratings based on limitation of flexion and limitation of extension are not met.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent (20 percent) under Diagnostic Codes 5260 for limitation of motion, requires flexion limited to 30 degrees or less.  Similarly, a rating in excess of 10 percent under Diagnostic Code 5261 requires extension limited to 15 degrees or more.  Separate 10 percent ratings based on both limitation of flexion (DC 5260) and extension (Diagnostic Code 5261) require limitation of flexion to 45 degrees and limitation of extension to 10 degrees for respective 10 percent ratings.  Id.; VAOPGCPREC 09-04. 

As noted above, the Veteran has asserted that the service-connected right leg disability has manifested limitation of right knee flexion, and the evidence demonstrates reduced right knee flexion to 123 degrees.  The Veteran has not asserted, and the evidence does not otherwise indicate, limitation of right knee extension.

Based on the evidence above, an increased rating in excess of 10 percent based on limitation of flexion under Diagnostic Code 5260 or limitation of extension under Diagnostic Code 5261 is not warranted.  The Board has considered whether an increased rating for the right leg disability is warranted on the basis of functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  During the rating period, the Veteran reported symptoms and impairment including right knee pain, weakness, stiffness, instability, fatigability, and lack of endurance.  Each of these examples of functional impairment incorporates pain and limited or painful motion; however, the Board finds that, event with considerations of additional limitations due to such factors, for the entire rating period from June 12, 2009, the degree of functional impairment shown does not more nearly approximate the criteria for an increased rating in excess of 10 percent under Diagnostic Code 5260 or 5261, or for separate 10 percent disability ratings based on both compensable limitation of flexion (to 45 degrees) and compensable limitation of extension (to 10 degrees).  Moreover, all of these symptoms were considered when determining that the service-connected right leg disability more nearly approximated malunion of the femur with slight knee and hip disability.  As such, a separate rating for limitation of right knee due to symptoms such as pain, weakness, stiffness, instability, fatigability, and lack of endurance would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  

The weight of the lay and medical evidence demonstrates no ankylosis; therefore, the Board finds that Diagnostic Code 5256 does not apply.  The lay and medical evidence demonstrates that the Veteran did not undergo a knee replacement; therefore, Diagnostic Code 5055 is inapplicable.  Diagnostic Code 5262 does not apply, as there is no evidence of impairment of the tibia or fibula in the right leg.  Diagnostic Code 5263 assigns a single 10 percent disability rating for genu recurvatum that is acquired, traumatic, and with weakness and insecurity in weight-bearing objectively demonstrated.  As the evidence of record does not reflect that the Veteran had genu recurvatum of the right leg, Diagnostic Code 5263 does not apply.  Lastly, the evidence does not show that the right leg disability manifested a cartilage abnormality; therefore, neither Diagnostic Code 5258 nor Diagnostic Code 5259 apply in this case.
 
As to the right hip, other than the diagnosis of minimal degenerative joint disease, neither the Veteran nor the evidence indicates any significant symptoms or impairment related to the right hip.  Nevertheless, the Board has considered whether any diagnostic codes other than Diagnostic Code 5255 (the basis of the current 10 percent disability rating) apply in this case.

The evidence does not show ankylosis or flail joint in the right hip; therefore, Diagnostic Codes 5250 and 5254 do not apply.  Additionally, there is no indication from the record that the range of motion in the right hip has been affected; therefore Diagnostic Codes 5251 (extension), 5252 (flexion), and 5253 (rotation, abduction, and adduction) are not applicable.  

Lastly, the Board considered a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5275, which provides for disability ratings based on shortening of the lower extremity.  Under Diagnostic Code 5275, a 10 percent rating is warranted for a bone shortened by 1.25 to 2.0 inches (3.2 cms. to 5.1 cms.).  The April 2014 VA examiner measured the right leg as 95 cm. and the left leg as 93 cm., and stated that Veteran uses a 0.5 inch lift for the left foot to balance out the longer right leg.  See also November 2010 VA examination report (indicating use of 0.5 inch lift).  Physical therapy notes from January 1993 measure the distance discrepancy as 3.0 cm.  See September 2008 VA examination report.  Based on these measurements, the Board finds that the right leg disability has not resulted in a difference of at least 1.25 inches (3.2 cms.), as required for a separate, compensable disability rating for shortening of the lower extremity.  38 C.F.R. § 4.71a.




Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the Veteran's low back disability, and no referral for extraschedular consideration is required.  The schedular criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5237 or 5242, specifically provide for disability ratings based on limitation of motion, including limitation of flexion and combined range of motion of the spine, as well as other findings such as abnormal gait or spinal contour.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the back and lower extremities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  Here, the thoracolumbar spine disability manifested symptoms and functional impairment including limitation of motion, pain, stiffness, instability, weakness, fatigue, lack of endurance, and localized tenderness.  The Veteran also reported used of a back brace for locomotion, which is indicative of the severity of the symptoms such as pain, weakness, and fatigue, thus providing additional evidence to assist in determining how much the Veteran's thoracolumbar spine motion is limited, and the additional impairment caused by the low back disability, as allowed and instructed by DeLuca.  Accordingly, the Board finds that the schedular rating criteria are adequate to rate the low back disability symptoms and functional impairment that limits motion.  

Similarly, the Board finds that, after comparing the functional impairment and symptoms manifested to the schedular criteria for the current rating, that all the Veteran's right leg symptoms and related functional impairment - including limitation of knee motion, an abnormal gait defined by an outward facing right foot, slightly reduced balance, and right knee pain, weakness, stiffness, instability, fatigability, and lack of endurance - are fully compensated by the 10 percent schedular rating under Diagnostic Code 5299-5255.  Disabilities of the knee and hip related to malunion of the femur are specifically contemplated by Diagnostic Code 5255, which, by using undefined terms describing severity, provides for consideration of all relevant symptoms contributing to the disability.  The schedular criteria for rating the knees specifically provide for disability ratings based on limitation of motion, instability, and other abnormalities of the bones and cartilage associated with the knee.  Similar to the discussion of the back, motion limited by factors such as pain, weakness, and stiffness is incorporated in to the schedular rating criteria for the musculoskeletal system, which includes the knee.  See 
38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca. Therefore, because the schedular rating criteria are adequate to rate the Veteran's service-connected right leg disability, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted based on the right leg symptoms and impairment.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither the Veteran nor the other evidence of record has suggested any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities are major depressive disorder, a post-surgical scar on the back, and, pursuant to this decision, bilateral lower extremity radiculopathy.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the low back and right leg disabilities, and referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the low back and right leg disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Legal Criteria

As noted above, a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris, 12 Vet. App. at 420; Hurd, 13 Vet. App. 449.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating. 38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

TDIU Analysis

The Veteran contends that a TDIU is warranted based on the symptoms and impairment caused by both physical and mental service-connected disabilities.  Specifically, the Veteran asserts that physical limitations, including restrictions on weight bearing and hours worked, and psychiatric symptoms, including an inability to maintain concentration, pace, and persistence in a work environment, have rendered him unable to follow a substantially gainful occupation.  See, e.g., September 2014 VA Form 21-4138.

For the period from October 14, 2011, service connection has been in effect for multiple disabilities including major depressive disorder, rated at 70 percent disabling; a low back disability, rated at 20 percent disabling; a right leg disability, rated at 10 percent disabling; a back scar, noncompensably (0 percent) rated from September 8, 2008 to March 3, 2012, and rated at 10 percent disabling from March 3, 2013; and, pursuant to the decision above, for right and left lower extremity radiculopathy, neither of which have been rated yet.  The combined disability rating for the period from October 14, 2011, even before factoring in the newly service-connected bilateral lower extremity radiculopathy, is 80 percent.  

As the service-connected disabilities have a combined rating of 70 percent or more, and the mood disorder has been rated at 40 percent or more, the Veteran has met the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) for the rating period from October 14, 2011.  For this reason, application of a TDIU is appropriate for the period from October 14, 2011 so long as the severity of the disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  As discussed in more in the Remand section below, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) for the rating period prior to October 14, 2011 have not been met.

After a review of all the evidence, lay and medical, the Board finds that, for the period from October 14, 2011, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities have rendered him unable to follow (maintain) substantially gainful employment.  The Veteran last worked as a self-employed saddle maker from 1990 to 2008.  The Veteran completed one year of college and has received training in saddle making.  The Veteran has not tried to obtain employment since June 2008, the date he estimates that he became too disabled to work.  See February 2011 VA Form 21-8940.  The Veteran also earned income riding horses and assisting ranchers with cattle and shoeing horses.  See July 2009 letter.

A March 6, 2013 VA physical and functional capacity evaluation focuses on the occupational impairment posed by the service-connected low back disability.  The work profile sets parameters including a 2 to 4 hour work day, 1 to 2 consecutive hours of sitting, a half hour of consecutive standing and walking, and no lifting more than 10 pounds.  The VA examiner providing the assessment indicated limits in bending, squatting, kneeling, climbing stairs, and climbing ramps.  The restrictions are listed as permanent.

VA examined the service-connected mood disorder in December 2011.  The VA examiner opined that the mood disorder symptoms caused deficiencies in most areas, including work, judgment, thinking, and mood.  The symptoms observed and reported during the December 2011 VA examination included difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work-like setting), and near continuous depression affecting the ability to function independently/appropriately, and effectively.

In sum, the weight of the evidence is at least in equipoise on the question of whether the Veteran is unable to follow substantially gainful employment due to service-connected disabilities.  As outlined in the March 2013 physical and functional capacity evaluation, the service-connected low back disability places considerable limitations on Veteran's ability to perform in a job with physical demands, and also limits the ability to work for long hours in a sedentary position.  The service-connected mood disorder has manifested symptoms including depression and difficulty in establishing and maintaining effective work relationships that cause work deficiencies.  Although the Veteran has indicated that 






he has not applied for new employment since June 2008, the Board resolves reasonable doubt in the Veteran's favor to find that the service-connected disabilities are of sufficient severity to preclude the Veteran from maintaining gainful employment to warrant a TDIU for the period from October 14, 2011.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.


ORDER

Service connection for right lower extremity radiculopathy, secondary to the service-connected low back disability, is granted.

Service connection for left lower extremity radiculopathy, secondary to the service-connected low back disability, is granted.

For the entire increased rating period from July 14, 2008, an increased disability rating in excess of 20 percent for the low back disability is denied.

For the entire increased rating period from June 12, 2009, an increased disability rating in excess of 10 percent for the right leg disability is denied.

For the rating period from October 14, 2011, a TDIU is granted.


REMAND

TDIU from July 14, 2008 to October 14, 2011

After a review of the record, the Board finds that the issue of entitlement to a TDIU for the period from July 14, 2008 to October 14, 2011 must be remanded for further action.  The July 14, 2008 date derives from the receipt of the Veteran's claim for an increased rating for the low back disability, but also contemplates the one year period prior to receipt of the claim.  See Rice; Hart, 21 Vet. App. 505.

As discussed above, bifurcation of the issue of TDIU based on different periods in this case permits a grant of TDIU benefits under 38 C.F.R. § 4.16(a) to which the evidence that is of record shows the Veteran is entitled, without delay of this grant of benefits awaiting compliance with procedural adjudication of the remainder of the TDIU appeal under 38 C.F.R. § 4.16(b) for the period for which the service-connected disabilities did not meet the combined rating percentage criteria.  See Locklear, 24 Vet. App. 311; Tyrues, 23 Vet. App. at 178-79.

A remand for referral to the Director of Compensation and Pension Service for adjudication of TDIU under 38 C.F.R. § 4.16(b) is warranted.  For the rating period from July 14, 2008 to October 14, 2011, the Veteran is service-connected for multiple disabilities.  The combined disability rating of these disabilities was 30 percent from July 14, 2008, derived from a 20 percent disability rating for the low back disability, a 10 percent disability rating for the right leg disability, and a 10 percent rating for the low back scar.  The combined disability rating was raised to 40 percent on November 21, 2008 with the addition of a 10 percent disability rating for the mood disorder.  While the RO has not yet rated the newly service-connected bilateral lower extremity radiculopathy, it is unlikely that the symptoms related to that disability, which abated following back surgery in July 2008, would raise the combined disability rating to 60 percent or more (based on the common etiology of all the service-connected disabilities).  See 38 C.F.R. § 4.16(a).  As such, the appeal for a TDIU for the rating period from July 14, 2008 to October 14, 2011 may be considered only under 38 C.F.R. § 4.16(b).  

Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to those officials is warranted.  See 38 C.F.R. § 4.16(b) (where the schedular standards of 38 C.F.R. § 4.16(a) are not met, rating Boards should submit the case to the VA Director of Compensation and Pension service for extraschedular consideration); see also VAOPGCPREC 6-96.

In light of the evidence of record (discussed in detail above) regarding the occupational effect of the Veteran's service-connected disabilities, particularly the mood disorder and low back disability, the Board finds that the issue of entitlement to a TDIU for the period from July 14, 2008 to October 14, 2011, under 38 C.F.R. § 4.16(b), should be referred to the Director of Compensation and Pension Service for adjudication.  For these reasons, the Board finds that a remand for this referral is warranted. 

Accordingly, the issue of entitlement to a TDIU for the period from July 14, 2008 to October 14, 2011 under 38 C.F.R. § 4.16(b) is REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU for the period from July 14, 2008 to October 14, 2011 to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b) (multiple service-connected disabilities with a combined disability rating less than 
70 percent).

2.  After adjudication of the issue of entitlement to a TDIU for the period from July 14, 2008 to October 14, 2011 under 38 C.F.R. § 4.16(b) by the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service, if the benefit sought is not granted, the Veteran and representative should be furnished a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.





	(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


